32 So.3d 148 (2010)
Michael SENECA, a/k/a Anothony Valentino, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-5213.
District Court of Appeal of Florida, Fourth District.
February 24, 2010.
Rehearing Denied May 5, 2010.
Michael Seneca, Madison, pro se.
No appearance required for appellee.
PER CURIAM.
We affirm the summary dismissal of appellant's second, successive postconviction relief motion. The motion was untimely and an abuse of procedure. See Witt v. State, 465 So.2d 510, 512 (Fla.1985). The issue that appellant raised could and should have been raised on direct appeal and not in postconviction proceedings. See Rose v. State, 675 So.2d 567, 569 n. 1 (Fla.1996); McCrae v. State, 437 So.2d 1388, 1390 (Fla.1983). Indeed, appellant provides those portions of the transcript which show that the very issue he raises in this motion was raised before the trial judge in the original proceedings. His claim that a "manifest injustice" would occur if he is not given relief is specious.
GROSS, C.J., WARNER and FARMER, JJ., concur.